Title: To George Washington from John Adams, 7 July 1798
From: Adams, John
To: Washington, George

 

Dear Sir
Philadelphia July 7 1798

Mr McHenry, the Secretary at War, will have the Honor to wait on you, in my behalf, to impart to you a Step I have ventured to take, and which I should have been happy to have communicated in person, if such a journey had been, at this time, in my power. As I said in a former letter, if it had been in my power to nominate you to be President of the United States, I should have done it, with less hesitation and more pleasure. My reasons for this measure, will be too well known to need any explanation to the Public. Every Friend and every Enemy of America, will comprehend them, at first blush. To you, Sir I owe all the Apologies I can make. The urgent necessity, I am in, of your advice and assistance, indeed of your Conduct and Direction of the War, is all, I can urge, and that is a sufficient Justification to myself and the World. I hope it will be so considered by yourself. Mr McHenry will have the honor to consult you upon the organization of the Army, and upon every Thing relating to it. With the highest respect I have the honor to be, Sir your most obedient and most humble Servant

John Adams

